Citation Nr: 0717541	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for renal disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for reflux disease.

5.  Entitlement to service connection for arthritis, except 
of the left leg.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the left leg.

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for hearing loss.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Louisville, Kentucky, which denied the benefits sought on 
appeal. 

In August 2005, the veteran indicated that he did not want a 
RO hearing; as such, the Board may proceed with appellate 
review. 

It is necessary to clarify the issues on appeal.  The veteran 
brought a previous claim for service connection for arthritis 
of the left leg which was denied in November 1988.  In his 
June 2003 claim, he listed arthritis without specification as 
to whether he sought to reopen the claim for the left leg.  
The RO denied the claim for service connection generally, 
without addressing the standard of reopening the claim as to 
the left leg.  As the claim for service connection for 
arthritis of the left leg must be reopened prior to any 
adjudication on the merits, the Board has separated the issue 
from the claim for arthritis elsewhere in the body.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The petition to reopen a claim of service connection for left 
leg arthritis and claims of service connection for PTSD, 
hearing loss, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of renal 
disease.

2.  Current coronary artery disease, hypertension, reflux 
disease, and arthritis (except of the left leg) are not 
related to a disease or injury in service; all of the 
aforementioned disabilities became manifest decades after 
service separation. 


CONCLUSIONS OF LAW

1.  Renal disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran's hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  The veteran's coronary artery disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

4.  The veteran's reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  The veteran's arthritis, except of the left leg, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act

With respect to the veteran's claims for renal disease, 
hypertension, coronary artery disease, reflux disease, and 
arthritis (except of the left leg), VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The June 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claims.  
See Pelegrini II, at 120-121.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.   All available service medical records and VA 
medical records are in the file.   With regard to the 
veteran's service medical records, it is noted that the 
majority of such were destroyed in a fire at the National 
Personnel Records Center (NPRC).  Only the veteran's 
separation examination is on file.  In July 2003, the RO was 
notified that the veteran's records could not be 
reconstructed.  Further efforts to obtain these records would 
be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed on the 
claims for service connection for renal disease, 
hypertension, coronary artery disease, reflux disease, and 
arthritis (except of the left leg) because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The U.S. Court of Appeals for Veterans Claims has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of these claims, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for a chronic disease, including arthritis, 
cardiovascular-renal disease, hypertension, and 
arteriosclerotic heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's private medical records show that he has 
current diagnoses of reflux disease, coronary artery disease, 
arthritis, and hypertension.  While the veteran has claimed 
service connection for cardiovascular-renal disease, no such 
diagnosis appears in his medical records.  The veteran 
himself is not competent to offer a diagnosis.  See Espiritu.  
Without evidence of renal disease, the veteran's claim must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

The Board will now consider whether coronary artery disease, 
hypertension, reflux disease, and arthritis were incurred in 
service.

The veteran contends that he developed high blood pressure 
and hypertension due to combat stress.  The Board again notes 
that the sole medical evidence of record from the veteran's 
period of active duty service is his October 1954 separation 
examination.  The October 1954 separation examination report 
does not indicate that the veteran had high blood pressure or 
hypertension during service.  The veteran's blood pressure 
was noted as 130/80; and the examiner concluded that his 
heart and vascular systems were normal.  The Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran had high blood pressure or 
hypertension in service.  As a layman, the veteran is not 
competent to opine that he had hypertension in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 1992.

The veteran's private medical records indicate that he was 
first diagnosed with coronary artery disease in 1999.  
Hypertension was first noted in 1998.  A gap of well over 
four decades between service and onset weighs heavily against 
the claims and no evidence has been provided to overcome it.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  The claims of service 
connection for hypertension and coronary artery disease are 
denied as the preponderance of the evidence is against the 
claims. 

As discussed above, the veteran has a current diagnosis of 
reflux disease, which he contends is the result of eating 
"C" rations in service.  There is no indication on the 
veteran's separation examination report that he had 
gastrointestinal problems to include reflux disease.  In 
fact, his abdomen and viscera were described as normal.  As 
with the aforementioned claims, there is a gap of more than 
forty five years between service and the diagnosis; this 
weighs heavily against the claim.  See Maxson, supra.  No 
evidence has been procured that counters that weight.  
Specifically, there is no evidence that links the current 
condition to service.  The Board finds that the preponderance 
of the evidence is against incurrence of reflux disease in 
service.  

With respect to arthritis (other than of the left leg), it is 
noted that no orthopedic problems were noted on separation 
examination in October 1954.  Notably, the first medical 
evidence of arthritis is in 2000, decades after service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  There is no competent 
medical evidence linking current arthritis to a disease or 
injury in service.  

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran does not have a current 
diagnosis of renal disease and that his hypertension, 
coronary artery disease, reflux disease, and arthritis, 
except of the left leg were not incurred in service.  
Hypertension, coronary artery disease and arthritis may not 
be presumed to have been incurred in service given the lack 
of evidence of compensable disability within one year of 
service discharge.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for renal disease is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for reflux disease is 
denied.

Entitlement to service connection for arthritis, except for 
the left leg, is denied.


REMAND

The veteran's remaining claims must be remanded.

On the veteran's claim for arthritis of the left leg, the 
Board must remand the issue for Veterans Claims Assistance 
Act (VCAA) compliance.  The veteran's claim for service 
connection was previously denied by the Louisville RO in 
November 1998.  On bringing his petition to reopen, the 
veteran was not provided of the requirements to reopen a 
claim, including the specific grounds of the previous denial, 
as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board remands the left leg arthritis claim for Kent compliant 
VCAA notice.

On the veteran's claim for PTSD, his current psychiatric 
diagnosis is depression.  The Board notes that many of the 
symptoms for PTSD are similar to that of depression, and that 
the question of a diagnosis of PTSD has not yet been 
addressed.  The veteran may have served in combat during the 
Korean Conflict, and it is notable that he attributes his 
PTSD to his experiences there.  The Board believes that a VA 
psychiatric examination is necessary to determine whether he 
has PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the RO attempted to verify the veteran's 
claimed stressors by requesting his unit records for the 
summer of 1953.  The RO must make a second attempt to verify 
the claimed stressors.  The material relating to Outpost 
Harry which has been associated with the record indicates 
that the Korean Armistice went into effect July 27, 1953.  
The RO should request his unit records for the ninety days 
concluding on July 27, 1953.  Requests should be made to the 
United States Joint Services Records Research Center (JSRRC), 
formerly the United States Armed Services Center for Research 
of Unit Records (CRUR), and any other appropriate agency.

With respect to the veteran's claims for service connection 
for hearing loss and tinnitus, the Board believes that a VA 
audiological examination is in order.  It is noted that the 
veteran served in an armored engineer company during service 
and there are indications of current disability.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the claim 
for left leg arthritis.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to the claim that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  The AMC should attempt to verify the 
veteran's claimed stressor events in Korea 
by contacting the JSRRC.  The veteran's 
claimed traumatic experiences were at 
Outpost Harry during the ninety days prior 
to July 27, 1953.

If possible, ask the JSRRC if it can 
verify the veteran's presence for duty for 
the ninety days prior to July 27, 1953, 
through any unit records or reports.

3.  The RO should schedule the veteran for 
a VA psychiatric examination.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations.

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, to include PTSD and, if so, 
whether any such disorder is at least as 
likely as not related to his military 
service.  If PTSD is diagnosed, an opinion 
should be advanced as to whether any PTSD 
is related to a verified stressor.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
for any opinion expressed, with reference 
to supporting records, should be provided.

4.  The RO should schedule the veteran for 
an audiological examination.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination.  The 
examiner should accomplish all indicated 
tests or studies.

The examiner should indicate whether the 
veteran currently has any hearing loss 
and/or tinnitus, if so, whether it is at 
least as likely as not that either or both 
disabilities are related to his military 
service, to include claimed noise 
exposure. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
for any opinion expressed, with reference 
to supporting records, should be provided.

5.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


